DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthikeyan (US 10,075,390) in view of Nokia (WO 03/037019) and Loborg (US 2014/0051416).
Regarding Claim 1 and 12, Karthikeyan teaches a method comprising: selecting, via the one or more processors, a subset of performance counters of a network (column 6, line 25 – column 7, line 30, see specifically the discussion on jitter and the taking of measurments); 
converting, via the one or more processors, the subset of  performance counters into performance indicators (column 6, line 25 – column 7, line 30, see specifically the discussion on calculating the jitter and predicting.); 
creating, via the one or more processors, a representation of the indicators indicators (column 6, line 25 – column 7, line 30, see specifically the discussion on calculating the jitter and predicting.);
applying mining logic to the representation to generate rules (column 4, line 1 – column 6, line 25, see specifically rule base and the generation of the analysis. See also specifically association rule mining rules; 
Karthikeyan fails to explicitly teach that the indicators are key performance indicators, and generating, via a display, a report based on the rules to enable analysis of the network.
each of the performance counters providing counter data in a first format, the counter data indicating a number of times one of a plurality of events has been detected in the network; converting, the KPIs providing the counter data in a second format;
the first format beinq a raw numerical format;

Loborg from the same or similar field of endeavor teaches each of the performance counters providing counter data in a first format, the counter data indicating a number of times one of a plurality of events has been detected in the network (¶ [0007], see specifically counting events of a certain type); 
converting, the KPIs providing the counter data in a second format (¶ [0013], see specifically reports or new counter values.)
the first format beinq a raw numerical format (¶ [0057], see specifically raw performance indicators)
the second format beinq a structured numerical format of reduced complexity relative to the raw numerical format (¶ [0057] – [0062], see the discussion about how the raw performance data is combined and aggregated into reduced complexity indications.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to have the counter count events and then collect that as a report in the system of Karthikeyan as taught by Loborg.
The motivation is that events may occur on a network that are not purely statistical in nature, such as collisions or disconnections, which are different than load or bandwidth and would be stored based on the number of occurrences, it would therefore be obvious to store it that way and then convert it to other formats for usage. 
Nokia from the same or similar field of endeavor teaches that the indicators are key performance indicators, and generating, via a display, a report based on the rules to enable analysis of the network (page 8, see specifically KPI and the discussion about notifying the operator if the situation does not improve.)


The motivation is that Karthikeyan teaches generating tables based on the mining logic, it would be obvious that these tables can be displayed to the operator to allow the operator to determine the status of the network.

Regarding Claim 7 and 20, Karthikeyan teaches at least one of the KPIs is a function of a subset of one or more of the performance counters (column 6, line 34-50, see specifically window of instance.)

Regarding Claim 8, Karthikeyan fails to explcily teach the counter data indicates the number of times the one of the plurality of events  has been detected in the network during a reoccurring reporting period.
Loborg from the same or similar field of endeavor teach the counter data indicates the number of times the one of the plurality of events has been detected in the network during a reoccurring reporting perio (¶ [0043], see specifically over a time window).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to collect performance data in specific time intervals as taught by Karthikeyan in the system of Loborg.
The motivation is that events may occur on a network that are not purely statistical in nature, may occur at different times and may be collected at different intervals based on business or network needs. 

Claim 2-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthikeyan (US 10,075,390) in view of Nokia (WO 03/037019) and Loborg (US 2014/0051416) as applied to claim 1 above, and further in view of Brew (9,524,223)
Regarding Claim 2 and 15, Karthikeyan fails to explicitly teach quantizing each of the KPIs into one of a set of values, the quantizing including quantizing a first KPI into a first value of a set of three or more values associated with the first KPI.
Brew from the same or similar field of endeavor quantizing each of the KPIs into one of a set of values, the quantizing including quantizing a first KPI into a first value of a set of three or more values associated with the first KPI (column 4, line 25-43, see specifically quantized signals and four values).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to quantize into a set of three or more values in the system of Karthikeyan as taught by Brew.
The motivation is disclosed by Brew, where it states in the cited portion that this allows the signals to be quickly and easily compared.

Regarding Claim 3 and 16, Karthikeyan fails to explicitly teach the representation includes a set of items, the set of items includes a subset of three or more items corresponding to the three or more values associated with the first KPI, one item of the three or more items indicates the first value is present, and other items of the three or more items indicate no other values of the three or more values are present.
Brew teaches the representation includes a set of items, the set of items includes a subset of three or more items corresponding to the three or more values associated with the first KPI, one item of the three or more items indicates the first value is present, and other items of the three or more items 
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to quantize into a set of three or more values in the system of Karthikeyan as taught by Brew.
The motivation is disclosed by Brew, where it states in the cited portion that this allows the signals to be quickly and easily compared.

Regarding Claims 4 and 17, Karthikeyan fails to explicitly teach wherein the three or more values correspond to respective threshold levels of a performance target associated with the KPI (column 4, line 25-43, see specifically quantized signals and severity of the anomily).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to quantize into a set of three or more values in the system of Karthikeyan as taught by Brew.
The motivation is disclosed by Brew, where it states in the cited portion that this allows the signals to be quickly and easily compared.

Regarding Claim 5 and 18, Karthikeyan fails to explicitly teach the respective threshold levels are based on respective distribution factors applied to the performance target associated with the KPI.
Brew from the same or similar field of endeavor teaches the respective threshold levels are based on respective distribution factors applied to the performance target associated with the KPI (column 4, line 25-43, see specifically quantized signals and severity of the anomily).

The motivation is disclosed by Brew, where it states in the cited portion that this allows the signals to be quickly and easily compared.

Regarding Claim 6 and 19, Karthikeyan fails to explicitly teach the respective distribution factors are non-linear.
Brew from the same or similar field of endeavor (column 4, line 25-43, see specifically quantized signals ).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to quantize into a set of three or more values in the system of Karthikeyan as taught by Brew.
The motivation is disclosed by Brew, where it states in the cited portion that this allows the signals to be quickly and easily compared.

Claim 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthikeyan (US 10,075,390) in view of Nokia (WO 03/037019) and Loborg (US 2014/0051416) as applied to claim 1 above, and further in view of Iyer (US 2017/0331673)
Regarding Claim 9, Karthikeyan fails to explicitly teach generating more association rules based, at least in part, on a second set of items associated with a selected proper subset of the KPIs and one or more child KPIs of the selected proper subset of the KPIs.

The manner of combining the invention of Karthikeyan and Iyer is to perform the association rule analysis across and within the levels of KPI’s taught by Iyer.
The motivation is that as the data is being collected at different hierarchical levels, it would be obvious that it can be analyzed at each of the levels and in aggregate.

Regarding Claim 10, Karthikeyan fails to explicitly teach at least one of the KPIs in the selected proper subset of the KPIs is based on an aggregate of other ones of the KPIs.
Iyer from the same or similar field of endeavor teaches at least one of the KPIs in the selected proper subset of the KPIs is based on an aggregate of other ones of the KPI’s (¶ [0025], see specifically KPI levels.)
The manner of combining the invention of Karthikeyan and Iyer is to perform the association rule analysis across and within the levels of KPI’s taught by Iyer.
The motivation is that as the data is being collected at different hierarchical levels, it would be obvious that it can be analyzed at each of the levels and in aggregate.


Regarding Claim 11, Karthikeyan fails to explicitly teach at least one child KPI is associated with the at least one of the KPIs, and the at least one child KPI represents a specific type of failure in the network.

The manner of combining the invention of Karthikeyan and Iyer is to perform the association rule analysis across and within the levels of KPI’s taught by Iyer.
The motivation is that as the data is being collected at different hierarchical levels, it would be obvious that it can be analyzed at each of the levels and in aggregate.

Regarding Claim 13, Karthikeyan fails to explicitly teach applying the mining logic includes a hierarchical grouping of the KPIs.
Iyer from the same or similar field of endeavor teaches applying the mining logic includes a hierarchical grouping of the KPIs (¶ [0025], see specifically KPI levels.)
The manner of combining the invention of Karthikeyan and Iyer is to perform the association rule analysis across and within the levels of KPI’s taught by Iyer.
The motivation is that as the data is being collected at different hierarchical levels, it would be obvious that it can be analyzed at each of the levels and in aggregate.

Regarding Claim 14, Karthikeyan fails to explicitly teach isolating relevant ones of the hierarchical grouping of the KPIs.
Iyer from the same or similar field of endeavor teaches isolating relevant ones of the hierarchical grouping of the KPIs (¶ [0033], see specifically reduce repetitive analyses)
The manner of combining the invention of Karthikeyan and Iyer is to perform the association rule analysis across and within the levels of KPI’s taught by Iyer.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karthikeyan (US 10,075,390) in view of Nokia (WO 03/037019) and Loborg (US 2014/0051416). as applied to claim 1 above, and further in view of Boettcher (US 8,407,176).
Regarding Claim 8, Karthikeyan fails to explcily teach the counter data indicates the number of times the one of the plurality of events has been detected in the network during a reoccurring reporting period.
and the structured numerical format is a binary format.
Loborg from the same or similar field of endeavor teach the counter data indicates the number of times the one of the plurality of events has been detected in the network during a reoccurring reporting period (¶ [0043], see specifically over a time window).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to collect performance data in specific time intervals as taught by Karthikeyan in the system of Loborg.
The motivation is that events may occur on a network that are not purely statistical in nature, may occur at different times and may be collected at different intervals based on business or network needs. 
Boettcher from the same or similar field of endeavor teaches and the structured numerical format is a binary format.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to combine and structure the data of Karthikeyan into binary values as taught by Boettcher (column 8, lines 55 – column 9, line 5, see specifically binary.)
.  

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues, The Examiner acknowledges Karthikeyan and Nokia fail to meet the aforementioned recitation, and relies on two paragraphs within Loborg's background, that is, paragraphs 0007 and 0013. See Office Action, pg. 6. However, these paragraphs of Loborg's background briefly mention calculating KPI values where the results are stored as reports or new counter values. See Loborg, para. 0013. This is not the same as "selecting, via one or more processors, a subset of performance counters of a network, each of the subset of performance counters providing counter data in a first format, the counter data indicating a number of times one of a plurality of events has been detected in the network, the first format being a raw numerical format; converting, via the one or more processors, the subset of performance counters into key performance indicators (KPIs), the KPIs providing the counter data in a second format, the second format being a structured numerical format of reduced complexity relative to the raw numerical format" per independent claims 1 and 12. Thus, Loborg also fails to meet the aforementioned recitation, is also deficient and, therefore, cannot remedy the aforementioned deficiencies of Karthikeyan and Nokia. Thus, the rejections of independent claims 1 and 12 are flawed.
Examiner disagrees in part, Loborg has additional teachings, such as those in ¶ [0057] – [0062] which discuss taking raw performance indicators and aggregating and reducing the complexity of the data in various ways. Loborg renders obvious the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419